DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/21 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Apparatus for Wireless Operation Based on Capability Parameters.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (Pub No: 20190335454).


As to claim 1, Huang teaches a method for wireless operations (Huang, Fig 8, a method in a wireless system), the method comprising: 
announcing, by a first wireless device to a second wireless device, capability parameters (Huang, [0094], a STA advertises its capability information to an AP), wherein the first wireless device operates according to a first communication protocol and has a first bandwidth capability (Huang, [0113] [0102], the STA capability for EHT), and wherein the first wireless device operates according to a second communication protocol and has a second bandwidth capability that is narrower than the first bandwidth capability(Huang, [0113],AND the STA capability for VHT); 
receiving, at the second wireless device, the capability parameters announced by the first wireless device (Huang, [0094], the AP receives the capability information from the STA); and 
operating the second wireless device according to the capability parameters announced by the first wireless device (Huang, Fig 8 #820 #825 [0115], the AP operates based on the capability parameters announced by the STA for the link).

As to claim 2, Huang teaches wherein the first wireless device is an access point (AP) of an AP multi-link device (AP MLD) and the second wireless device is a station (STA) of a STA multi-link device (STA MLD) (Huang, Abstract, a multi-link AP and multi-link non-AP entity).

As to claim 3, Huang teaches wherein the first communication protocol is an Extremely High Throughput (EHT) communication protocol (Huang, [0113] [0102], the STA capability for EHT) and the second communication protocol is at least one of a High Efficiency (HE) communication protocol and a Very High Throughput (VHT) communication protocol (Huang, [0113],AND the STA capability for VHT).

As to claim 4, Huang teaches wherein capability parameters include at least one of modulation and coding schemes (MCS), number of spatial streams (NSS) (Huang, [0142], number of supported special stream)

As to claim 5, Huang teaches wherein a max supported HE bandwidth by the second wireless device is no more than a max supported EHT bandwidth by the first wireless device (Huang, [0038], the max of both are 80+80 (160) no more than the other).

As to claim 6, Huang teaches wherein the max supported HE bandwidth by the second wireless device is the same as the max supported EHT bandwidth by the first wireless device when the max supported EHT bandwidth is no more than 160 MHz (Huang, [0038], the max of both are 80+80 (160) no more than the other).

As to claim 7, Huang teaches wherein the max supported HE bandwidth by the second wireless device is 160 MHz when the max supported EHT bandwidth is more than 160 MHz (Huang, [0038], the max of both are 80+80 (160) no more than the other).

As to claim 20, Huang teaches a first wireless device, the first wireless device (Huang, Fig 8, a STA) comprising: a processor configured to: announce, to a second wireless device, capability parameters (Huang, [0094], a STA advertises its capability information to an AP), wherein the first wireless device operates according to a first communication protocol and has a first bandwidth capability (Huang, [0113] [0102], the STA capability for EHT), and wherein the first wireless device operates according to a second communication protocol and has a second bandwidth capability that is narrower than the first bandwidth capability (Huang, [0113],AND the STA capability for VHT); receive, at the second wireless device, the capability parameters announced by the first wireless device (Huang, [0094], the AP receives the capability information from the STA); and operate the second wireless device according to the capability parameters announced by the first wireless device (Huang, Fig 8 #820 #825 [0115], the AP operates based on the capability parameters announced by the STA for the link).

Allowable Subject Matter
Claims 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suh et al (Pub No: 20200359299) [0005][0039-0045]
Alpert et al (Patent No: 10750522) (Col 3-8)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469